UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7531


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEPHEN J. WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cr-00068-TSE-1; 1:12-cv-00650-TSE)


Submitted:   January 2, 2013                 Decided:   January 10, 2013


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stephen J. Washington, Appellant Pro Se.   Kara Martin Traster,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen     J.   Washington       seeks    to    appeal      the   district

court’s orders dismissing his 28 U.S.C.A. § 2255 (West Supp.

2012)     motion   as     successive       and       denying      his     motion    for

reconsideration.        The orders are not appealable unless a circuit

justice    or   judge   issues   a     certificate      of     appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484 (2000);      see    Miller-El    v.   Cockrell,         537   U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Washington      has     not      made       the      requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                          2
            Additionally,             we     construe      Washington’s            notice     of

appeal and informal brief as an application to file a second or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would      be     sufficient       to

establish      by    clear      and        convincing      evidence        that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant    guilty         of   the      offense;      or   (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                  Washington’s claims do not satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately       presented        in     the     materials

before   this       court   and     argument       would    not    aid       the    decisional

process.

                                                                                     DISMISSED




                                               3